Case 3:09-cr-00040-MOC Document 215 Filed 08/25/20 Page 1 of 7
Case 3:09-cr-00040-MOC Document 215 Filed 08/25/20 Page 2 of 7
Case 3:09-cr-00040-MOC Document 215 Filed 08/25/20 Page 3 of 7
Case 3:09-cr-00040-MOC Document 215 Filed 08/25/20 Page 4 of 7
Case 3:09-cr-00040-MOC Document 215 Filed 08/25/20 Page 5 of 7
Case 3:09-cr-00040-MOC Document 215 Filed 08/25/20 Page 6 of 7
                                        August               20
                               25th




Case 3:09-cr-00040-MOC Document 215 Filed 08/25/20 Page 7 of 7
